DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 – 25, 27 and 29 – 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daycock et al. (US 2021/0013221).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 

Regarding claim 20, Daycock et al. disclose a method used in forming a memory array comprising strings of memory cells and operative through-array-vias (TAVs), the method comprising: 
forming a stack comprising vertically-alternating insulative tiers and conductive tiers (see abstract and para 0057, and text of claim 1), the insulative tiers comprising insulative first material, the conductive tiers comprising a second material of different composition from that of the first material (para 0016), the stack comprising a TAV region and an operative memory-cell-string region (par a0017, etc…); 
forming operative channel-material strings in the stack in the operative memory-cell-string region and forming dummy channel-material strings in the stack in the TAV region (abstract and para 0022, 0032, 0057, and texts of claim 1, etc…); 
forming operative TAVs in the TAV region (texts of claim 1); 

replacing the second material from the conductive tiers with conducting material that is used to form individual conductive lines in the conductive tiers (see para 0023, 0032, and texts of claim 1, 2 and 4); and 
forming elevationally-extending strings of memory cells in the stack; individual of the memory cells comprising channel material of the operative channel-material strings, a gate region that is part of one of the individual conductive lines, and a memory structure laterally between the gate region and the channel material of the operative channel-material strings in the individual conductive tiers (see para 0014 and 0036).

Regarding claim 21, Daycock et al. also disclose the method of claim 20 comprising forming the operative channel-material strings and the dummy channel-material strings to have the same pitch relative one another (see para 0032, 0043, and texts of claim 14).

Regarding claim 22, Daycock et al. also disclose the method of claim 21 comprising forming the operative and dummy channel-material strings to individually have the same size and shape relative one another (see para 0032, 0043, and text of claim 13).

Regarding claim 23, Daycock et al. also disclose the method of claim 20 wherein the operative channel-material strings are within laterally-spaced memory blocks that comprise part of a memory plane (see texts of claim 3).

Regarding claim 24, Daycock et al. also disclose the method of claim 20 wherein the TAV region comprises spaced operative TAV areas, the dummy channel-material strings are formed laterally outside of and not within the operative TAV areas, and the operative TAVs are formed in individual of the spaced operative TAV areas of the TAV region (see para 0022).

Regarding claim 25, Daycock et al. disclose a method used in forming a memory array comprising strings of memory cells and operative through-array-vias (TAVs), the method comprising: 
forming a stack comprising vertically-alternating insulative tiers and conductive tiers (see abstract), the stack comprising an operative memory-cell-string region (abstract), the stack comprising a stair-step region comprising a landing region comprising a TAV region (see para 0018, 0019, 0028, 0032, 0045, etc…);
forming operative channel-material strings in the stack in the operative memory-cell-string region and dummy channel-material strings in the stack in the TAV region of the landing region (abstract); 
forming operative TAVs in the TAV region of the landing region (see par 0028, 0031, 0032, 0045, 0060, etc…); and 
forming an operative stair-step structure into the stack in the stair-step region and a landing in the landing region of the stair-step region (see para 0028, 0030, 0045, 0060, and texts of claim 36).

Regarding claim 27, Daycock et al. also disclose the method of claim 25, comprising forming the operative and dummy channel-material strings before forming the operative stair-step structure and the landing (see 0040).

claim 29, Daycock et al. also disclose the method of claim 25 wherein the landing is a crest of the operative stair-step structure (para 0028, 0031).

Regarding claim 30, Daycock et al. disclose a memory array comprising: 
a vertical stack comprising alternating insulative tiers and conductive tiers (see abstract and para 0016, 0042, 0044, 0045, 0057, etc…), the conductive tiers comprising gate regions of individual memory cells (para 0058), the gate regions individually comprising part of a conductive line in individual of the conductive tiers (see texts of claims 19, 27 and 36); 
operative channel-material strings extending through the insulative tiers and the conductive tiers (see texts of claims 19, 27 or 36); 
the individual memory cells comprising a memory structure laterally between individual of the gate regions and channel material of the operative channel-material strings (see para 0042, 0044, 0045, 0058, 0059, 0060, and texts of claims 19, 27 and 36); 
an operative stair-step structure comprising the insulative tiers and the conductive tiers (para 0008, 0013, 0018, 0019, 0028, etc…); and 
a landing region adjacent steps of the operative stair-step structure (para 0018, 0019, 0028, 0031, 0032, 0045, etc…), the landing region comprising a landing and operative TAVs extending through the insulative tiers and the conductive tiers (para 0060, texts of claim 36), the landing region comprising dummy channel-material strings in the insulative tiers and the conductive tiers (abstract and para 0022, 0028, 0032, 0042, 0045, and 0060, etc…).

claim 31, Daycock et al. also disclose the memory array of claim 30 wherein the operative and dummy channel-material strings individually have the same horizontal shape relative one another (see para 0032, 0043 and claim 12).

Regarding claim 32, Daycock et al. also disclose the memory array of claim 30 wherein the operative and dummy channel-material strings individually have the same size and shape relative one another (see para 0029, 0032, 0043, and texts of claims 13 and 15).

Regarding claim 33, Daycock et al. also disclose the memory array of claim 30 wherein the operative channel-material strings and the dummy channel-material strings have the same pitch relative one another (para 0043 and texts of claim 14).

Regarding claim 34, Daycock et al. also disclose the memory array of claim 33 wherein the operative and dummy channel-material strings individually have the same size and shape relative one another (see para 0029, 0032, 0043, and texts of claims 13 and 15).

Regarding claim 35, Daycock et al. also disclose the memory array of claim 30 wherein the operative and dummy channel-material strings individually are horizontally smaller than the operative TAVs (see para 0032, 0043, and text of claim 16).

	Regarding claim 36, Daycock et al. also disclose the memory array of claim 30 comprising CMOS-under-array circuitry (see para 0012, 0015, 0047, and texts of claim 17).
claim 37, Daycock et al. also disclose the memory array of claim 30, comprising NAND (see texts of claim 18).

Allowable Subject Matter
Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the method set forth in claim 25 above, further comprising, in combination, the features and limitations additionally claimed at least in claims 26 and 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 22, 2022